Citation Nr: 1010073	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-24 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral knee 
arthritis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from September 1976 until 
September 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, CA.

The Veteran had a hearing before the undersigned in October 
2009.  A transcript of that proceeding is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board finds that the Veteran should be afforded a 
VA examination in connection with his claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
 
Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Considering the above, the Board finds that additional 
development is necessary to satisfy VA's obligations under 
the VCAA.  Specifically, it is found that the Veteran should 
be afforded a VA examination.  Indeed, the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C. § 5103A (d); 
38 C.F.R. § 3.159(c) (4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Veteran contended in his January 
2004 claim that while on active duty he experienced knee pain 
due to in-service knee injuries.  In his June 2006 
substantive appeal the Veteran further explained that his 
knee disability incurred in the Military.  In this regard, 
the service treatment records (STRs) do show treatment for 
knee pain during active duty.  A December 1973 STR indicated 
a diagnosis of chondromalacia.  In October 1977 and November 
1977, STRs reveal notes of pain in knees.  Additionally, a 
February 1978 STR showed that the Veteran was put on light 
duty due to worsening of his knee condition. A March 1978 
Report of Medical Board recommended a medical discharge, 
though this did not occur.  The Veteran's separation 
examination in September 1976 showed apparently normal 
findings.

After discharge, a June 2003 post-service record indicates 
hypertrophic arthritis in both knees.  In August 2005 a 
private examiner, R.A.L., M.D., noted that the Veteran has 
had ongoing problems with bilateral knee pain since he was 
first seen in his office in 1992.  He stated that the 
problems started in the Marine Corp and have progressively 
deteriorated over time.  Despite various medical treatments, 
the private examiner indicated the bilateral knee pain is 
expected to worsen over time.

The Board recognizes that there is an August 2004 VA 
examination of record addressing the bilateral knee 
condition, which offers the opinion that the knee disability 
is not caused by or the result of military service.  However, 
the Board discounts the August 2004 examiner's opinion, as 
its rationale is based on the finding that there were no 
records describing in-service knee problems.  The Board finds 
this does not accurately reflect the service treatment 
records, which do note several instances of knee pain in 
service.
 
Considering the above, it is found that the Veteran should be 
afforded a VA examination, as the evidence suggests a 
bilateral knee disorder may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).   
  
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
examination, with a different VA examiner 
if possible, to determine the nature and 
etiology of any current bilateral knee 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service treatment records, 
and following this review and the 
examination offer comment and an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed 
bilateral knee disability is causally or 
etiologically related to service.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

2.  After completing the requested 
development, again review the record and 
readjudicate the claims.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given for them 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


